Case 1:21-cv-06820-PAE Document 30 Filed 09/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN SUK KIM,

Plaintiff, 21 Civ. 6820 (PAE)
-VY-
ORDER
CAPITAL ONE BANK, N.A., EQUIFAX
INFORMATION SERVICES, LLC, TRANSUNION LLC
AND EXPERIAN INFORMATION SOLUTIONS, INC.,

Defendants,

 

 

PAUL A. ENGELMAYER, District Judge:

The Court having been advised by the parties that ail claims asserted between the plaintiff
In Suk Kim and the defendant Capital One Bank, N.A. (“Capital One”), herein have been settled
in principle, Dkt. 26, it is ORDERED that the above-entitled action is hereby dismissed and
discontinued without costs as against Capital One only, and without prejudice to the right to
reopen the action within 45 days of the date of this Order if the settlement is not consummated,

To be clear, any application to reopen must be filed within 45 days of this Order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the parties
wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,
they must submit the settlement agreement to the Court within the same 30-day period to be “so
ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record. Any proposed order approving

the settlement agreement that seeks the Court’s continued jurisdiction should either (1) expressly
Case 1:21-cv-06820-PAE Document 30 Filed 09/09/21 Page 2 of 2

state that the Court retains jurisdiction to enforce the agreement or (2) incorporate the terms of
the settlement agreement in the order.

‘The Clerk of Court is respectfully directed to terminate defendant Capital One.

PAUL A. ENOELMANER
United States District mE

SO ORDERED.

Dated: September 9, 2021
New York, New York
